[ * ] Certain confidential information contained in this document, marked by brackets, has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit SUPPLEMENTAL AGREEMENT This Supplemental Agreement is between Symyx Technologies Inc., having a principal place of business at 3100 Central Expressway, Santa Clara, CA,(hereinafter “Symyx”) and The Dow Chemical Company having a principal place of business at 2030 Building, Midland, MI 48674 (hereinafter “TDCC”). Background Since 1999, TDCC and Symyx have engaged in various cooperative research activities under, initially the Collaborative Research and License Agreement, having an Effective Date of January 1, 1999, and its amendments (CRLA), and later under the Alliance, Technology Transfer, Research and License Agreement, having an Effective Date of January 1, 2005 and its amendments (ATTRLA). TDCC and Symyx desire to encourage use by TDCC and/or its Affiliates of technology developed under the CRLA and ATTRLA.[ * ] Therefore, the parties desire to set out a new royalty framework and terms to supersede certain terms set out in the CRLA and ATTRLA. In addition, the parties desire to set out new commitments and options regarding future purchases by TDCC of tools or research services from Symyx. Therefore, the parties agree as follows: Article 1.Scope of This Supplemental Agreement 1.01 This Agreement shall replace the following provisions of the ATTRLA and CRLA addressed to royalty payments which would have been due under those agreements and related matters: [ * ] of the ATTRLA and [ * ] of the CRLA.Where other sections in these agreements refer to these deleted sections the reference shall be deemed to be to the corresponding Section of this Supplemental Agreement. 1.02 This Agreement additionally includes future commitments for purchases of Symyx’s Discovery Tools Systems and/or research services by TDCC and/or its Affiliates.This Agreement also contains a new structure for directed research services to be performed by Symyx at the request of TDCC. 1 1.03 Except as provided herein, the terms and conditions of the CRLA and ATTRLA shall continue in full force and effect.This Supplemental Agreement shall be considered as an amendment to each of those Agreements. Article 2.Definitions Capitalized terms used herein but not defined herein shall be as defined in the
